Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 1 of 7




                         Exhibit A
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 2 of 7
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 3 of 7
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 4 of 7
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 5 of 7
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 6 of 7
Case 1:20-cv-22957-RNS Document 41-1 Entered on FLSD Docket 10/05/2020 Page 7 of 7
